UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

BOSSON AMON; CELINE KLU AMON,
Petitioners,

v.
                                                                       No. 96-1382
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A72-371-319, A29-915-745)

Submitted: October 31, 1996

Decided: November 20, 1996

Before WIDENER, MURNAGHAN, and ERVIN, Circuit Judges.

_________________________________________________________________

Petition denied by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Lizbeth R. Levinson, June B. Brown, PEPPER, HAMILTON &
SCHEETZ, Washington, D.C., for Petitioners. Frank W. Hunger,
Assistant Attorney General, David V. Bernal, Senior Litigation Coun-
sel, Patricia M. Connally, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Bosson and Celine Klu Amon petition for review of a final order
of the Board of Immigration Appeals (Board) denying their applica-
tions for asylum and withholding of deportation. This court previ-
ously denied Petitioners' motion to supplement the record with a copy
of the April 1996 State Department Country Report for Ivory Coast
but granted Petitioners' motion to submit the case for decision on the
briefs without oral argument. Because substantial evidence supports
the Board's decision, we deny the petition.

I

The Amons, both natives and citizens of the Ivory Coast, entered
the United States separately with tourist visas and remained in the
country after the visas expired. After they were denied asylum, the
Immigration and Naturalization Service commenced deportation pro-
ceedings against them. At a hearing before an immigration judge (IJ),
the Amons conceded deportability, seeking either asylum, withhold-
ing of deportation, or to leave the United States voluntarily. The hear-
ing focused on Bosson Amon's (Amon) claim for asylum, as he is the
principal applicant for relief.

Following the hearing, the IJ issued a decision denying the request
for asylum and withholding of deportation, and granting the request
for voluntary departure. The Amons timely appealed to the Board.
The Board dismissed the appeal, finding that the Amons had not met
the evidentiary burden necessary to establish entitlement to asylum
and withholding of deportation. The Amons timely petitioned this
court for review of the Board's order.

II

The Immigration and Nationality Act (Act) authorizes the Attorney
General, in her discretion, to confer asylum on any"refugee." 8

                    2
U.S.C.A. § 1158(a) (West Supp. 1996). The Act defines a "refugee"
as a person unwilling or unable to return to his native country "be-
cause of persecution or a well-founded fear of persecution on account
of race, religion, nationality, membership in a particular social group,
or political opinion." 8 U.S.C.A. § 1101(a)(42)(A) (West Supp.
1996); see M.A. v. INS, 899 F.2d 304, 307 (4th Cir. 1990) (en banc).

Eligibility for asylum can be based on grounds of past persecution
alone even though there is "no reasonable likelihood of present perse-
cution." Baka v. INS, 963 F.2d 1376, 1379 (10th Cir. 1992) (quoting
Rivera-Cruz v. INS, 948 F.2d 962, 969 (5th Cir. 1991)). To establish
such eligibility, an alien must show past persecution so severe that
repatriation would be inhumane. Id.

The "well-founded fear of persecution" standard contains both a
subjective and an objective component. An applicant may satisfy the
subjective element by presenting "`candid, credible, and sincere testi-
mony' demonstrating a genuine fear of persecution." Berroteran-
Melendez v. INS, 955 F.2d 1251, 1256 (9th Cir. 1992); see Figeroa
v. INS, 886 F.2d 76, 79 (4th Cir. 1989). The objective element
requires a showing of specific, concrete facts that would lead a rea-
sonable person in like circumstances to fear persecution. Huaman-
Cornelio v. Board of Immigration Appeals, 979 F.2d 995, 999 (4th
Cir. 1992).

We must uphold the Board's determination that the Amons are not
eligible for asylum if the determination is "supported by reasonable,
substantial, and probative evidence on the record considered as a
whole." 8 U.S.C.A. § 1105a(a)(4) (West 1970). We accord the Board
all possible deference. Huaman-Cornelio, 979 F.2d at 999. The deci-
sion may be "reversed only if the evidence presented by [Amon] was
such that a reasonable factfinder would have to conclude that the req-
uisite fear of persecution existed." See INS v. Elias-Zacarias, 502
U.S. 478, 481 (1992).

III

Amon disagrees with the Board's conclusion that he did not qualify
for asylum because he did not meet his statutory burden. Citing his
detention, threats received, and subsequent termination from employ-

                    3
ment due to his political opinion, he contends that he suffered past
persecution in his home country and so established his eligibility for
asylum.

After a careful review of the administrative record, we find that the
harms suffered by Amon in the Ivory Coast simply do not constitute
persecution. Amon was detained and questioned on only one occasion
because of his activities with the Front Populaire Ivorien (FPI). He
was not physically harmed and was released after a matter of hours.
Upon his release, the police told him to cease political activity or his
family would be threatened. While we do not condone such actions,
that one, brief detention does not qualify as persecution. See Zalega
v. INS, 916 F.2d 1257, 1260 (7th Cir. 1990).

Likewise, Amon's loss of job benefits and ultimate dismissal do
not rise to the level of persecution. Amon presented no evidence of
attempts to find other employment, or whether other employment was
possible. He thus failed to demonstrate a "probability of deliberate
imposition of substantial economic disadvantage," and so does not
establish past persecution on this basis. Kovac v. INS, 407 F.2d 102,
107 (9th Cir. 1969). Even considered together, the job loss and single
detention do not suffice to establish past persecution. Zalega, 916
F.2d at 1260.

Amon next contends that the Board erred in concluding that he had
no well-founded fear of persecution. Although his subjective fear
appears genuine, we cannot conclude that a reasonable person in
Amon's circumstances would fear persecution if he returned to the
Ivory Coast. Huaman-Cornelio, 979 F.2d at 999. Evidence estab-
lished that under the Ivory Coast's new president, who took office in
1993, the FPI and other opposition groups have been actively and
openly pursuing their goals. Furthermore, Amon himself testified that
he keeps in touch with friends in the Ivory Coast, and that to his
knowledge no FPI members are currently incarcerated. Based upon
the overall country conditions, FPI membership such as Amon's is
not a sufficient basis for reasonable fear of persecution. There is no
evidence in the record suggesting Amon would be killed in the Ivory
Coast because of that membership. We therefore conclude that sub-
stantial evidence supports the Board's finding that Amon did not meet
his burden of establishing eligibility for asylum.

                    4
The standard for withholding of deportation is more stringent than
that for granting asylum. INS v. Cardoza-Fonseca , 480 U.S. 421, 431-
32 (1987). To qualify for withholding of deportation, an applicant
must demonstrate a "clear probability of persecution." Id. at 430. As
the Amons have not established entitlement to asylum, they cannot
meet the higher standard for withholding of deportation. We accord-
ingly deny the petition for review.

PETITION DENIED

                   5